DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities: On line 5, the term “and” should be inserted between the terms “needle” and “including” to make it clear that the features following the term “including” belong to the “needle shield” and not to the “needle”. On line 6, the second occurrence of the phrase “the distal end” lacks proper antecedent basis since two “distal ends” are recited earlier in the claim; since it is clear that the second occurrence of the phrase “the distal end” refers to that of the needle shield, the second occurrence of this phrase in line 6 should be amended to recite “the distal end of the needle shield”. On line 7, the phrase “the distal end” lacks proper antecedent basis since two “distal ends” are recited earlier in the claim; since it is clear that this phrase is intended to refer to that of the needle shield, line 7 should be amended to recite “the distal end of the needle shield”. On line 17, the term “the” should be inserted before the phrase “actuation plug” to be grammatically correct. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: On line 2, the phrase “the distal end” lacks proper antecedent basis; since it is clear that this phrase is intended to refer to the distal end of the needle shield, line 2 should be amended to recite “the distal end of the needle shield”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: On line 2, the phrase “the distal end” lacks proper antecedent basis; since it is clear that this phrase is intended to refer to the distal end of the needle shield, line 2 should be amended to recite “the distal end of the needle shield”. Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  On line 3, the term “and” should be inserted between the terms “needle” and “including” to make it clear that the features following the term “including” belong to the “needle shield” and not to the “needle”. On line 4, the second occurrence of the phrase “the distal end” lacks proper antecedent basis since two “distal ends” are recited earlier in the claim; since it is clear that the second occurrence of this phrase refers to that of the needle shield, the second occurrence of this phrase in line 4  should be amended to recite “the distal end of the needle shield”. On line 4, the hyphen preceding the term “distal” should be removed. On lines 5-6, the phrase “the distal end” lacks proper antecedent basis since two “distal ends” are recited earlier in the claim; since it is clear that the occurrence of this phrase refers to that of the needle shield, lines 5-6 should be amended to recite “the distal end of the needle shield”. On line 16, the term “the” should be inserted before the phrase “actuation plug” to be grammatically correct. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: On line 2, the phrase “the distal end” lacks proper antecedent basis since claim 21 introduces multiple “distal ends”; since it is clear that this phrase refers to the distal end of the needle shield, line 2 should be amended to recite “the distal end of the needle shield”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Firstly, claim 11 recites dependence on cancelled claim 9 and it is unclear as to which claim 11 is intended to depend on; for the sake of examination, claim 11 is interpreted as reciting dependence on claim 7 instead of on claim 9. Secondly, the phrases “the first state” and “the second state” lack proper antecedent basis since claim 7 has been amended to remove the introduction of these states and it is unclear as to whether claim 11 intends to generically recite two states or explain what the two states are (like they were explained in claim 7 prior to it being amended); for the sake of examination, claim 11 is interpreted as reciting “[[the]] a first state” and “[[the]] a second state”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites dependence on cancelled claim 9 and, therefore, fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the sake of examination, claim 11 is interpreted as reciting dependence on claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Badger (US Pat 5,885,257) in view of Botich et al. (US Pat 6,641,555).
Re claim 21, Badger discloses a needle stick prevention device (the entire device seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for a medical device (it is noted that the italicized text constitutes functional language and therefore “a medical device” Is not a part of the claimed invention; since one of ordinary skill in the art would recognize that such a medical device (for example, a catheter) could be received around needle 30 and through opening 18 of Fig 1, this limitation is met), the needle stick prevention device comprising: a needle shield 10+13 for selectively covering a distal end (to the left in Fig 1,2) of a needle 30 (as seen in Fig 2) including an outer wall 10 with a passageway (the interior formed by outer wall 10 in which plunger 20, piston 21, hub 40 and spring 50 reside, as seen in Fig 1) communicating with a proximal end (to the right in Fig 1) and a distal end (to the left in Fig 1), wherein the distal end includes a transverse receptacle 13 (which contains slot 58 – Col 3, Lines 10-12) communicating with a distal opening 18 extending through the distal end (as seen in Fig 1); a needle hub 40 movably received within the passageway of the needle shield (as seen in comparison of Fig 1 to Fig 2), the needle hub including: a proximal end (to the right in Fig 1); a distal end (to the left in Fig 1); a needle 30 fixedly connected to the distal end of the needle hub (as seen in Fig 1); and a transverse opening 42 (as seen in Fig 2) disposed proximal to the distal end of the needle hub (as seen in Fig 2); an actuation plug movably 60 received in the transverse opening of the needle hub and the transverse receptacle of the needle shield (via slot 58 of the transverse receptacle 13 – Col 3, Lines 10-12)(Col 3, Lines 18-21) to engage the needle shield (as seen in Fig 1), and engage the needle hub and the medical device within the needle shield (Col 2, Lines 62-67 disclose engaging the needle hub within the needle shield; as set forth above, a “medical device” Is not a part of the claimed invention, but this limitation is met since one of ordinary skill in the art would recognize that a medical device of a complimentary size and shape could fit over needle 30 and the distal end of needle hub 40, rendering plug 60 engaged with the medical device); and a spring 50 disposed between the needle hub and actuation plug (as seen in Fig 1); Page 6 of 9Appl. No. 16/329,651Reply to February 17, 2022 office actionwherein the actuation plug further comprises first and second arcuate members (formed by the section of plate 63 possessing the smaller opening 62 and part of the larger opening 61, labeled in annotated Fig A below) disposed on respective inner surfaces of first and second arms (formed by the section of plate 63 possessing part of the larger opening 61, labeled in annotated Fig A below) (it is noted that the arcuate members are “disposed on respective inner surfaces of” the arms since they are formed on surfaces of the arms that are inside the needle shield 10+13), wherein the first and second arcuate members are slidably disposed in the transverse opening of the needle hub (Col 2, Lines 59-67). Badger does not disclose that each of the first and second arcuate members have a cantilevered arm with a projection disposed at a free end thereof, and therefore also does not disclose that the cantilevered arms are slidably disposed in the transverse opening of the needle hub.
Botich, however, teaches a substantially similar needle stick prevention device (as seen in Fig 27-30; it is noted that all reference characters cited below refer to Fig 29 unless otherwise noted) comprising a needle shield 842+860, a needle hub (the combination of plug support member 890, the proximal end of needle 830, and the “circumferential flange […] bonded to the needle, which engages the latch” proximal to the spring 845 disclosed in Col 13, Lines 55-59 but not shown in the drawings) with a transverse opening (the space spanning the proximal end of the “circumferential flange” and the distal end of plug support member 890, where the latch is engaged as disclosed in Col 13, Lines 55-59), a spring 845, and an actuation plug 850, wherein the actuation plug comprises first and second arcuate members (labeled in annotated Fig B below) disposed on respective inner surfaces of first and second arms (labeled in annotated Fig B below), each of the first and second arcuate members having a cantilevered arm (as seen in Fig B below, the arcuate members are “cantilevered arms” because they are only directly attached to another structure at the top end thereof) with a projection (labeled in Fig B below) disposed at a free end (the end located downward in Fig 30, Fig B below) thereof, wherein the cantilevered arms are slidably disposed in the transverse opening of the needle hub (Col 13, Lines 50-63). Botich teaches that providing the actuation plug as one with arcuate members in the form of cantilevered arms with projections disposed at free ends thereof has the same purpose and achieves the same result as Badger’s actuation plug (which has arcuate members that are not cantilevered arms with projections disposed at free ends thereof) – the purpose and result being maintaining the needle in an extended position by engaging with a needle hub to block action of a spring member and then moving transversely to release the spring to retract the needle into a shielded position (Col 13, Lines 48-67) – and thus the different configurations of the actuation plug were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Badger to substitute the actuation plug with that of Botich (having the arcuate members as cantilevered arms with projections disposed at free ends thereof) since it has been held that substituting equivalent parts of an invention involves only routine skill in the art.

    PNG
    media_image1.png
    500
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    541
    802
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 7, 8, 10, 11, 12, 13 and 16-19 would be allowed if amended to overcome the objections and/or 35 USC 112(b)/112(d) rejections set forth above. The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 7 has been amended to include the subject matter of now-cancelled dependent claim 9 which was indicated as being allowable in the last Detailed Action (dated 2/17/2022); although claim 7 has been amended to remove language directed to the plug-hub-spring operation and to remove language directed to the functionally recited medical device, this does not affect the reasons for allowance set forth in the last Detailed Action. Please see the 2/17/2022 Detailed Action for a detailed statement of reasons for allowance.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Dependent claim 22 requires that the cantilevered arms of the actuation plug be “slidably disposed on opposing lateral sides of the mating portion [of the needle shield]”. Although Badger discloses that the needle shield comprises a distal plate (the portion of cap 13 labeled in annotated Fig C below) that is at the distal end of the needle shield (as seen in Fig 1) and that is connected with a remainder of the needle shield by a mating portion (the portion of cap 13 labeled in annotated Fig C below) with a wall (the structure of cap 13 forming the “mating portion”, as labeled in annotated Fig C below), Badger (as modified by Botich)’s cantilevered arms are not “slidably disposed on opposing lateral sides of the mating portion” as claimed since they extend through the interior of the mating portion. Although US Pat 6,123,688 also to Botich et al. (as applied in the last Detailed Action) discloses an actuation plug 271 (Fig 16-17B) with cantilevered arms 206,206 (Fig 17A,B) slidably disposed on opposing lateral sides of a mating portion of a needle shield 205 (best seen in Fig 16), these cantilevered arms are not possessed by “first and second arcuate members disposed on respective inner surfaces of first and second arms” as required by claim 21. Additionally, the features of claim 22 in combination with those of claim 21 were not disclosed nor could be found elsewhere in the prior art of record.
The Examiner notes that claims 1-6 are withdrawn as being directed to a Species non-elected with traverse. The Examiner suggests cancelling claims 1-6 since their presence will prevent passing of the application to allowance should the claims directed to the elected Species be amended so as to be allowable.

Response to Arguments
Applicant’s arguments filed 5/17/2022 have been considered but are moot in view of the present Detailed Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783